Citation Nr: 0527925	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  99-21 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for leg problems, to 
include as secondary to a service connected low back 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to 
September 1979 and from July 1983 to October 1986.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which, inter alia, denied service 
connection for leg problems as secondary to a service-
connected low back disability.  When this case was previously 
before the BVA in February 2001 and January 2004, it was 
remanded for additional development.  The case is now before 
the Board for final appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.

2.  The competent medical evidence does not show that the 
veteran's current leg problems are related to her service, 
any medical findings in her service medical records, or her 
service-connected low back disability.  


CONCLUSION OF LAW

Entitlement to service connection for leg problems, to 
include as secondary to a service connected low back 
disability, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By a letter dated in January 2004, the RO advised the veteran 
of the essential elements of the VCAA.  The veteran was 
advised that VA would make reasonable efforts to help her get 
the evidence necessary to substantiate her claim for service 
connection, but that she must provide enough information so 
that VA could request any relevant records.  The veteran was 
advised of the evidence received.  The veteran was also asked 
to identify any additional information or evidence that she 
wanted VA to try and obtain.  The RO also requested that the 
veteran send any evidence to VA that might be pertinent to 
the claim.  This letter provided the notice of all four 
elements that were discussed above.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The October 1999 rating decision, November 1999 Statement of 
the Case (SOC), and various Supplemental Statements of the 
Case (SSOCs), issued as recently as June 2005, collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised her of the evidence necessary to 
substantiate her claim for service connection.  The June 2005 
SSOC specifically set forth the regulations pertaining to 
VA's duty to assist, thus notifying the veteran of her and 
VA's respective obligations to obtain different types of 
evidence.  These documents also advised the veteran of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial.

The RO has obtained all available service and post-service 
medical records, including records from the Social Security 
Administration (SSA).  See Charles v. Principi, 16 Vet. App. 
370 (2002).  VA also conducted relevant VA medical 
examinations.  There is no indication from the claims folder 
or allegation from the appellant that any relevant evidence 
remains. 

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini, supra; Quartuccio, supra; Mayfield, supra.  
The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA.

Finally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was legally impossible in the circumstances of this case, 
where the claim was adjudicated in 1999.  However, the 
claimant still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield, supra.  Although the notice provided to the veteran 
in 2004 was not given prior to the first adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and the June 2005 SSOC was provided to the 
veteran.




Analysis

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran alleges that she has current leg and knee 
disorders that arose during active service or are secondary 
to her service-connected low back disability.  In March 2003, 
the veteran testified before the undersigned Veterans Law 
Judge (VLJ) that a doctor at the Birmingham VA Medical Center 
related her leg pains to a back injury.  

Turning to the relevant law, a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain 
diseases, including organic disease of the nervous system,  
may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service-connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for leg problems, to 
include as secondary to service-connected low back 
disability.  In so finding, the Board observes that the 
preponderance of the competent medical evidence shows that 
the veteran's knee disability is not related to any service-
connected disability or to her service.  38 C.F.R. §§ 3.303, 
3.304 and 3.310(a). 

A review of the service medical records (SMRs) show that the 
veteran had some leg complaints, including an August 1977 
complaint of pain in both legs since a hyperextension injury 
to the back one-day earlier.  X-rays were taken and the 
assessment was lumbar strain and sprain.  Upon continued 
complaints of knee pain, however, a diagnosis of early 
bilateral chondromalacia of the knees was given in April 1979 
and an orthopedic consultation report at that time mentioned 
mild genu valgum with positive crepitus.

A February 1981 VA examination report, conducted after the 
veteran's first period of service, provides that she 
complained of pain in the back, both legs, and shoulder 
blades and her feet and legs felt numb and heavy.  The 
examiner detected no abnormality of the knees or hips.

During her second period of active service, the veteran 
reported back and leg pain. In March 1986, she completed a 
medical history questionnaire reporting leg cramping on heavy 
exercise.

Records from the SSA include an October 2003 Continuance of 
Disability or Blindness Determination and Transmittal that 
shows the veteran's primary diagnosis was degenerative disc 
and joint disease.  The attached records do not address the 
etiology of her leg problems.  

VA treatment reports show various relevant post-service 
complaints and diagnoses.  As for the cause of the symptoms, 
the records refer to injuries but do not link the veteran's 
current leg problems to her service, any in-service medical 
findings, or her service-connected low back disability.  A 
January 1998 VA outpatient treatment report reflects an 
assessment of right knee bursitis.  A May 1998 VA outpatient 
treatment report reflects an assessment of right knee 
epicondylitis.  A January 1999 report notes right knee pain, 
rule out tibial plantar injury secondary to old accident.  
The report does not identify the accident.  Both knees were 
painful in March 1999 and an MRI to rule out tibial plateau 
injury was again planned.  An April 1999 magnetic resonance 
imaging (MRI) study suggests a tear of the posterior horn of 
the lateral meniscus.  A June 1999 report notes right knee 
degenerative joint disease.  In August 1999, the veteran was 
diagnosed with right knee bursitis.  

The Board finds that the competent medical evidence is 
negative for any opinion linking the veteran's leg problems 
to her service or service-connected low back disability.  The 
report of a January 2005 VA examination provides that the 
examiner reviewed the veteran's claims file and medical 
records.  The report sets forth the veteran's history, 
subjective complaints, and the detailed results of current 
physical examination.  The diagnosis was back and knee pain 
of unknown etiology treated with blocks, pain medications and 
NSAIDs at this time with [pain] reported 6-8/10.  Functional 
impairment was difficult to predict; MRI results would be 
definitive.  

February 2005 MRIs of the thoracic and lumbar spines did not 
result in any evidence or opinion linking the veteran's leg 
problems to her service or service-connected low back 
disability.  

The Board finds that the January 2005 VA examination report 
is probative evidence that the veteran's leg problems were 
not incurred during active duty or as a result of her 
service-connected low back disability.  The opinion that the 
veteran's leg problems are of unknown etiology (and therefore 
unrelated to her service or her service-connected low back 
disability) is made by a physician, and is based on a review 
of the veteran's medical records.  It is supported with an 
examination making references to current examination results 
as well as physical findings set forth in the medical record.  
This fact is particularly important, in the Board's judgment, 
as the references make for a more convincing rationale.  

The Board recognizes the veteran's own assertions that her 
leg problems are the result of her service or her service-
connected low back disability.  However, as a lay person, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu, supra.  As a result, her own assertions do not 
constitute competent medical evidence warranting service 
connection.  

The Board finds that the evidence does not support the 
conclusion that the veteran's leg problems were incurred in 
service or are proximately due to or the result of any 
disease or injury incurred in or aggravated by service, to 
include the service-connected low back disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for leg problems, to include as secondary 
to a service connected low back disability, is denied.  



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


